154 F.2d 59 (1946)
GRANT
v.
KELLOGG CO.
No. 207.
Circuit Court of Appeals, Second Circuit.
March 4, 1946.
Regan & Barrett, of New York City (Edward G. Bathon and John N. Regan, both of New York City, of counsel), for appellant.
Simpson, Thacher & Bartlett, of New York City (Whitney North Seymour and Stephen P. Duggan, Jr., both of New York City, of counsel), for appellee.
The facts are stated in Grant v. Kellogg, 58 F.Supp. 48.
Before SWAN, CLARK, and FRANK, Circuit Judges.
FRANK, Circuit Judge.
The evidence amply supports Judge Bright's findings that (1) the original oral agreement was to endure for a year, (2) there was no reservation of title, either express or implied in fact, and (3) plaintiff's *60 letter of December 16, 1938, constituted a valid release. We see no errors in the admission or exclusion of evidence. Because of the findings, we do not reach the issue of the extent of the copying. Plaintiff's elfish imagination seems to have given him a mistaken notion of his rights.
Affirmed.